3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5- 10, 12-20 are pending in this application.
Claims 1, 13 are amended.
Claims 4, 11 and 21 are cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10, 12-20 have been considered but are moot because the arguments do not apply to Rince et al (2016/0172973) being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Turkewadikar et al (2017/0147020) (hereinafter “Turkewadikar”) in view of Rince et al (2016/0172973) (hereinafter “Rince”) and further in view of Broach (7,307,412).4
Regarding claim 1, Turkewadikar discloses an electronic device (fig.1, 3) comprising: at least one voltage regulating circuit (8, fig.1) portion connected to a first node (node of 14 connected to 8, fig.1); and a detection circuit portion (14, fig.1) arranged to determine whether an inductor ([0019]) is connected between the first and second nodes and to produce a ready signal (signal from 14, fig.1) indicative thereof ([0019]); wherein the voltage regulating circuit portion (8, fig.1) requires the inductor to be connected between the first and second nodes (node of 12 connected to 13, fig.1) in order to operate ([0020]); and wherein the detection circuit portion (14, fig.1) is arranged is arranged to determines that an inductor is present ([0019]) and a second value ([0019]) in the event that it determines that an inductor is not present ([0019]), Turkewadikar does not disclose a current source connected to a second node; and a component arranged to pull the first node to ground during start-up of the device and arranged to be disconnected after start-up; portion arranged to write a first value to a non-volatile memory in the event that it determines that an inductor is present and a second value in the event that it determines that an inductor is not present.
Rince teaches a current source (15, 16, fig.1) connected to a second node (Vsw, fig.1) and a component (19, fig.1) arranged to pull the first node (13, fig.1) to ground during start-up of the device ([0024]) and arranged to be disconnected after start-up ([0024]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Turkewadikar to include start-up operation of Rince to provide the advantage of improved operating efficiency of the power converter. However, Turkewadikar and Rince do not disclose wherein write a first value to a non-volatile memory in 
Broach teaches wherein write a first value (first data signal, see claim 13) to a non-volatile memory (memory, claim 13) in the event that it determines that an inductor is present (inductor L, see fig.5) and a second value (second data signal, see claim 13) in the event that is determine an inductor is not present (inductor L, see fig.5). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Turkewadikar and Rince to include the memory storage of Broach to provide the advantage of optimizing performance of the power converter.
Regarding claim 13, Turkewadikar discloses an electronic device (fig.1, 3) comprising: at least first (8, fig.1) and second voltage regulating circuit (6, fig.1) portions connected to a first node (node of 12, fig.1); a detection circuit portion (14, fig.1) arranged to determine whether an inductor (12, fig.1) is connected between the first (node of 12 connected to 8, fig.1) and second nodes (node of 12 connected to 13, fig.1) and to produce a ready signal (signal from 14, fig.1) indicative thereof ([0019]); wherein the detection circuit portion (14, fig.1) is arranged to determines that an inductor is present ([0020]) and a second value in the event that it determines that an inductor is not present ([0020]); and a power management system (1, fig.1) arranged automatically to enable the first voltage regulating circuit portion (8, fig.1), only if said ready signal (signal from 14, fig.1) is indicative of the inductor being connected between the first and second nodes (node of 12 connected to 13, fig.1); wherein the first voltage regulating circuit portion (8, fig.1) requires the inductor to be connected between the first and second nodes in order to operate ([0019]); and wherein the electronic device (3, fig.1) comprises a 
Rince teaches a current source (15, 16, fig.1) connected to a second node (Vsw, fig.1) and a component (19, fig.1) arranged to pull the first node (13, fig.1) to ground during start-up of the device ([0024]) and arranged to be disconnected after start-up ([0024]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Turkewadikar to include start-up operation of Rince to provide the advantage of improved operating efficiency of the power converter. However, Turkewadikar and Rince do not disclose wherein write a first value to a non-volatile memory in the event that it determines that an inductor is present and a second value in the event that is determine an inductor is not present.
Broach teaches wherein write a first value (first data signal, see claim 13) to a non-volatile memory (memory, claim 13) in the event that it determines that an inductor is present (inductor L, see fig.5) and a second value (second data signal, see claim 13) in the event that is determine an inductor is not present (inductor L, see fig.5). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have .
Claims 1-3, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oddoart et al (2013/0021012) (hereinafter “Oddoart”) in view of Rince et al (2016/0172973) (hereinafter “Rince”) and further in view of Broach (7,307,412).8988054
Regarding claim 1, Oddoart discloses an electronic device ([0026]) comprising: at least one voltage regulating circuit portion (fig1:12 [0026]) connected to a first node (24); and a detection circuit portion (36, 38, fig.1 [0035]) arranged to determine whether an inductor (26) is connected between the first (24) and second nodes (Vout, fig.1) and to produce a ready signal indicative thereof ([0036]); wherein the voltage regulating circuit portion (12, fig1) requires the inductor (26) to be connected between the first (24) and second nodes (Vout, fig.1) in order to operate ([0037]), wherein the detection circuit (36, 38, fig.1) portion is arranged to determines that an inductor is present ([0037]) and/or in the event that is determine an inductor is not present ([0038]). Oddoart does not disclose a current source connected to a second node; a component arranged to pull the first node to ground during start-up of the device and arranged to be disconnected after start-up; wherein the detection circuit portion is arranged to write a first value to a non-volatile memory in the event that it determines that an inductor is present and a second value in the event that is determine an inductor is not present.
Rince teaches a current source (15, 16, fig.1) connected to a second node (Vsw, fig.1) and a component (19, fig.1) arranged to pull the first node (13, fig.1) to ground during start-up of the device ([0024]) and arranged to be disconnected after start-up ([0024]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed 
Broach teaches wherein write a first value (first data signal, see claim 13) to a non-volatile memory in the event that it determines that an inductor is present (inductor L, see fig.5) and a second value (second data signal, see claim 13) in the event that is determine an inductor is not present (inductor L, see fig.5). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Oddoart and Rince to include the memory storage of Broach to provide the advantage of optimizing performance of the power converter. 
Regarding claim 2, Oddoart, Rince and Broach disclose the electronic device of claim 1 comprising a voltage regulator (Oddoart fig.1:18, 20, HSS, SR) implemented using a DC-DC converter (Oddoart fig.1:18, 20, HSS, SR) that requires the presence of an inductor within the circuit to function (Oddoart [0029]).
Regarding claim 3, Oddoart, Rince and Broach disclose the electronic device of claim 1 arranged automatically to enable a voltage regulator (Oddoart [0029]) that requires the inductor (Oddoart fig.1:26).
Regarding claim 7, Oddoart, Rince and Broach disclose the electronic device of claim 1, wherein the ready signal (Oddoart fig.1: signal from 38), however they do not disclose wherein the ready signal comprises a flag that is written to a register. However, Broach teaches a 
Regarding claim 8, Oddoart, Rince and Broach disclose the electronic device of claim 1, wherein the ready signal (Oddoart fig1: signal from 38) is a digital signal (Broach claim13), such that if the inductor is detected (Oddoart [0037]), the ready signal is set to a first value (Oddoart [0036]) but if the inductor (Oddoart 24, fig.1) is not detected, the ready signal is set to a second value (Oddoart [0038]).
Regarding claim 9, Oddoart, Rince and Broach disclose the electronic device of claim 1 arranged to set the ready signal (Oddoart fig1: signal from 38) to a first value (Oddoart [0037]) if the detection circuit portion (Oddoart 36, 38, fig.1, [0036]) determines that the inductor (Oddoart 26, fig.1) is connected between the first (Oddoart 24) and second nodes and to set the ready signal to a second value otherwise (Oddoart [0038]).
Regarding claim 10, Oddoart, Rince and Broach disclose the electronic device of claim 1 wherein the detection circuit portion (Oddoart 36, 38, fig.1) comprises a comparator (Oddoart 36, fig.1) and is arranged to detect whether a voltage at the first node (Oddoart 24, fig.1) reaches a predetermined threshold (Oddoart Vref, fig.1) within a predetermined period of time (Oddoart [0035]) and to generate the ready signal if so (Oddoart [0044]).
Regarding claim 12, Oddoart, Rince and Broach disclose the electronic device of claim 1 wherein the electronic device further comprises a second voltage regulating circuit portion 
Regarding claim 13, Oddoart discloses  an electronic device (fig.1) comprising: at least first (18,20, HSS, SR) and second voltage regulating circuit portions (16) connected to a first node (24); a detection circuit portion (36, 38, [0035]) arranged to determine whether an inductor (24) is connected between the first and second nodes (Vout) and to produce a ready signal (signal from 38) indicative thereof ([0037]); and a power management system (14) arranged automatically to enable the first voltage regulating circuit portion ([0030]) only if said ready signal is indicative of the inductor (24) being connected between the first and second nodes (Vou, fig.1)([0034]); wherein the voltage regulating circuit portion requires the inductor (24) to be connected between the first and second nodes in order to operate ([0029]), and wherein the detection circuit portion (36, 38, fig.1) is arranged to determines that an inductor is present ([0037])and/or in the event that it determines that an inductor is not present ([0038]). Oddoart does not disclose a current source connected to a second node; a component arranged to pull the first node to ground during start-up of the device and arranged to be disconnected after start-up; wherein the detection circuit portion is arranged to write a first value to a non-volatile memory in the event that it determines that an inductor is present and a second value in the event that it determines that an inductor is not present. 
Rince teaches a current source (15, 16, fig.1) connected to a second node (Vsw, fig.1) and a component (19, fig.1) arranged to pull the first node (13, fig.1) to ground during start-up 
Broach teaches wherein the detection circuit portion is arranged to write a first value (first data signal, see claim 13) to a non-volatile memory in the event that it determines that an inductor is present (inductor L, see fig.5) and a second value (second data signal, see claim 13) in the event that it determines that an inductor is not present (inductor L, see fig.5). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Oddoart and Rince to include the memory storage of Broach to provide the advantage of optimizing performance of the power converter.
Regarding claim 14, Oddoart, Rince and Broach disclose the electronic device of claim 13 wherein the power management system (Oddoart fig.1:14) is arranged to disable the first voltage regulating circuit portion (Oddoart [0029]) if the ready signal is not indicative of the inductor (Oddoart, 26, fig.1, [0038]) being connected between the first (Oddoart 24) and second nodes (Oddoart Vout, fig.1).
Regarding claim 15, Oddoart, Rince and Broach disclose the electronic device of claim 13 wherein the power management system (Oddoart 14, fig.1) is arranged to disable the second voltage regulating circuit portion (Oddoart 16, fig.1, [0029]) if the ready signal is indicative of 
Regarding claim 16, Oddoart, Rince and Broach disclose the electronic device of claim 13 wherein the power management system (Oddoart fig.1:14) is arranged to enable the second voltage regulating circuit portion (Oddoart 16, fig.1) if the ready signal is not indicative of the inductor (Oddoart [0038]) being connected between the first (Oddoart 24) and second nodes (Oddoart Vout, fig.1) (Oddoart [0026]).
Regarding claim 17, Oddoart, Rince and Broach disclose the electronic device of claim 13 wherein the first voltage regulating circuit portion (Oddoart fig.1:18, 20, HSS, SR) comprises a buck converter circuit portion (Oddoart [0026]).
Regarding claim 18, Oddoart, Rince and Broach disclose the electronic device of claim 13 wherein the second voltage regulating circuit portion (Oddoart fig1: 16) comprises a low-dropout voltage regulator circuit portion (Oddoart [0026]).
Regarding claim 19, Oddoart, Rince and Broach disclose the electronic device of claim 13, wherein the first node (Rince 13, fig.1) is connected to ground via a capacitor (Rince 29 fig. 1).  
Regarding claim 20, Oddoart, Rince and Broach disclose the electronic device of claim 19 wherein said capacitor (Oddoart fig.1:40) forms part of the first voltage regulating circuit portion (Oddoart 18, 20, HSS, SR, fig.1, [0037]).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Turkewadikar et al (2017/0147020), Rince et al (2016/0172973) and Broach (7,307,412) as 1 above, and further in view of Inoue et al (2015/0162755) (hereinafter “Inoue”).
Regarding claim 5, Turkewadikar, Rince and Broach disclose the electronic device of claim 1 wherein the ready signal of availability of the voltage regulator (Turkewadikar signal from 14, fig.1, [0019]), however they do not disclose ready signal is used to inform a user as to availability of the voltage regulator.
Inoue teaches ready signal is used to inform a user ([0089]) as to availability of the voltage regulator ([0089]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Turkewadikar, Rince and Broach to include a display device of Inoue to provide the advantage of informing the user on the operating status of the power supply device.
Regarding claim 6, Turkewadikar, Rince and Broach disclose the electronic device of claim 1 wherein the ready signal (Turkewadikar, signal from 14, fig.1, [0019]), however, they do not disclose the ready signal is arranged to produce a visual or audible alert. 
Inoue teaches the ready signal ([0077]) is arranged to produce a visual or audible alert ([0077]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Turkewadikar, Rince and Broach to include a display device of Inoue provide the advantage of informing the user on the operating status of the power supply device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/BART ILIYA/Examiner, Art Unit 2839                

/KEVIN J COMBER/Primary Examiner, Art Unit 2839